Case: 21-10996      Document: 00516545277         Page: 1    Date Filed: 11/15/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 15, 2022
                                   No. 21-10996                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Dean Davis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CR-575


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Jonathan Dean Davis was convicted of numerous wire-fraud and
   money-laundering charges arising from a fraudulent scheme to cause the
   Department of Veterans Affairs to pay over $71 million in GI-Bill funding to
   his trade school. Davis raises a menagerie of challenges to his convictions and
   his sentence. We affirm in nearly all respects, except that we vacate the
   forfeiture order and remand for further proceedings.
Case: 21-10996        Document: 00516545277             Page: 2      Date Filed: 11/15/2022




                                         No. 21-10996


                I. Factual and Procedural Background
           On March 25, 2021, Davis was named in a thirteen-count superseding
   indictment filed in the Northern District of Texas. 1 Counts 1 through 7
   charged Davis with Wire Fraud, in violation of 18 U.S.C. § 1343; and Counts
   10 through 13 charged Davis with Money Laundering and Aiding and
   Abetting, in violation of 18 U.S.C. §§ 1952, 1957. 2 Following a trial, a jury
   convicted Davis on each of these counts on April 15, 2021.
           The charges stemmed from a scheme Davis concocted to defraud the
   Department of Veterans Affairs (“VA”) of vast sums of money. To
   understand this scheme, consider first some background information on the
   VA and the Post 9/11 Veterans Educational Assistance Act of 2008 (“GI
   Bill”). The GI Bill is an educational benefits program that provides financial
   assistance to eligible student-veterans. The VA agrees to pay up to a certain
   amount of a student’s tuition and fees at VA-approved schools. Notably, this
   means that for a school to receive tuition payments through GI-Bill funding,
   it must first go through an approval process. This approval is necessary to
   ensure that veterans receive sound training and that taxpayer funds are not
   wasted. See Cleland v. Nat’l Coll. of Bus., 435 U.S. 213, 219 (1978). Approval
   requirements include that the school must have been continuously
   operational for at least two years and have demonstrated financial stability.
   To help in the approval process, the VA relies on state-approving agencies
   that determine which educational institutions are eligible. In Texas, that



           1
           The superseding indictment is identical to the initial indictment filed on
   November 18, 2020, except the superseding indictment reflects corrections to minor date
   errors.
           2
              Counts 8 and 9 charged Davis with Aggravated Identity Theft, in violation of 18
   U.S.C. §§ 1022, 1028A. The jury found Davis not guilty of those charges, so they are not
   at issue in this appeal.




                                               2
Case: 21-10996      Document: 00516545277          Page: 3   Date Filed: 11/15/2022




                                    No. 21-10996


   agency was the Texas Veterans Commission (“TVC”). The TVC ensures
   compliance with the two-year requirement and also independently requires
   schools to obtain a Certificate of Approval from the Texas Workforce
   Commission (“TWC”).
          We turn to the defendant and the conduct that culminated in his
   convictions. Davis had been working in the heating, ventilation, and air
   conditioning (“HVAC”) industry since he was 18 years old. In 2005, he
   began training members of the HVAC industry through his business, Jon
   Davis Companies, Inc. In 2013, he incorporated a separate business, Retail
   Ready Career Center Inc. (“Retail Ready”), and opened a company bank
   account for it. This new entity became a for-profit trade school that offered a
   six-week HVAC training course for students. The students were primarily
   military veterans, although some civilian students were also enrolled. The
   student-veterans would use their GI-Bill funding to pay Retail Ready’s
   tuition.
          For Retail Ready to obtain GI-Bill funding when training veterans,
   Davis first had to obtain VA approval. This is where the fraudulent scheme
   began. The Government alleged that, in the course of the VA-approval
   process, Davis “made a series of misrepresentations to fraudulently obtain
   VA approval for Retail Ready and to fraudulently induce veterans to enroll as
   students at Retail Ready.” The first step began with the TWC, from which
   Davis had to receive a Certificate of Approval. In his application, Davis
   submitted Retail Ready’s audited financial statements and certified they
   were true and correct. But they were not—a fact that Davis himself
   conceded. Further, the application certified no criminal or civil actions were
   pending against the school or its owners and officers. Once more, this was
   not true (Davis had a charge pending against him)—and once more, Davis
   himself conceded this fact. As further evidence of the falsehoods submitted
   to the TWC, the Government invoked an electronic journal Davis kept on his



                                          3
Case: 21-10996      Document: 00516545277          Page: 4   Date Filed: 11/15/2022




                                    No. 21-10996


   computer. In this journal, Davis recounted his interaction with the
   accountant auditing Retail Ready. Davis wrote: “I then finally found an
   accountant that will do the audit the way I need it done for $1,000.00.” He
   further explained: “I lied to the accountant that I am using for my audit
   service, I told him that I don’t have anything in the company name other than
   a lease and I left out having Jay being an employee and that I’ve had a bank
   account with expenses out of it because it is a disaster and wouldn’t project a
   very good picture.”
           The next step in this series of falsehoods, the Government alleged,
   was that Davis lied to the TVC. In his application to the TVC for VA
   approval, Davis certified that Retail Ready had continuously operated as an
   educational institution for the previous two years. This was false. Retail
   Ready incorporated in May 2013 and Davis certified the two-year
   requirement was met when he applied in August 2014. The Government also
   alleged that Davis lied about Retail Ready’s being in sound financial
   condition by once more providing a second set of misleading financial
   statements. As a result of these misrepresentations to the state-approving
   agencies, the Government alleged that the VA approved Retail Ready to
   begin accepting GI-Bill payments on behalf of student-veterans on August 7,
   2014.
           The Government next alleged that Davis advanced this scheme by
   lying to the students themselves. Specifically, Davis induced the veterans to
   enroll at Retail Ready while concealing the fact that the school had only been
   approved as a result of the aforementioned fraud. Davis also allegedly
   misrepresented the career prospects of Retail Ready graduates, and he
   allegedly concealed just how much of the students’ GI-Bill funding would be
   depleted. Several former student-veterans testified on these points, saying
   that they were unaware of the fraudulently obtained VA approval; that they
   were told they would be prepared to work as technicians making $15–$16 an



                                         4
Case: 21-10996      Document: 00516545277           Page: 5   Date Filed: 11/15/2022




                                     No. 21-10996


   hour but then struggled to find work; and that Retail Ready did not disclose
   how many months of their GI-Bill benefits would be depleted.
          Now consider how all this relates to the wire-fraud and money-
   laundering charges at issue. Corresponding to each wire-fraud count, the
   superseding indictment identified seven Retail Ready students who paid their
   tuition and fees—ranging from $18,053.10 to $20,059.00—through GI-Bill
   funding. The indictment also identified four specific purchases,
   corresponding to each of the four money-laundering counts, that Davis made
   with proceeds derived from unlawful activity—in this case, the foregoing
   wire fraud scheme. Those four purchases were: a luxury home for over $2.2
   million, a Lamborghini for roughly $430,000, a Ferrari for roughly $280,000,
   and a Bentley for roughly $260,000.
          In April 2021, the jury convicted Davis of these counts. He was then
   sentenced by the district court. His Presentence Report (“PSR”)
   recommended a total offense level of 38. This consisted of 7 base-level points
   for wire fraud, a 24-point increase for an intended loss amount of over $72
   million, a 2-point increase for using mass marketing, a 2-point increase for
   using sophisticated means, a 1-point increase for money laundering, and a 2-
   point increase for obstruction of justice. This yielded a guideline range of 235
   to 293 months of imprisonment. Davis objected, arguing the proper offense
   level was 8, which should have yielded a custody range of 0 to 6 months
   imprisonment. Disagreeing, the district court sentenced Davis to 235 months
   of imprisonment. It also ordered $65,200,000 in restitution to the VA, based
   on the agency’s actual loss. Finally, it entered a forfeiture order based on the
   gross amount of VA funds—over $72 million—that Retail Ready received.
   Davis now appeals on numerous grounds.




                                          5
Case: 21-10996      Document: 00516545277           Page: 6   Date Filed: 11/15/2022




                                    No. 21-10996


                    II. Sufficiency of the Evidence
          We begin with Davis’s sufficiency challenges. Where a defendant
   properly preserves a sufficiency challenge, as Davis did by moving for
   acquittal in the district court, we review the challenge de novo. United States
   v. Huntsberry, 956 F.3d 270, 279 (5th Cir. 2020). Our review, however, is
   “highly deferential to the verdict, and, viewing the evidence in the light most
   favorable to the prosecution, we consider whether any rational trier of fact
   could have found the essential elements of the crime beyond a reasonable
   doubt.” Ibid. (internal quotation marks and citations omitted); see generally
   Jackson v. Virginia, 443 U.S. 307 (1979). “We accept all credibility choices
   and reasonable inferences made by the trier of fact which tend to support the
   verdict and resolve conflicts in the evidence in favor of the verdict.”
   Huntsberry, 956 F.3d at 279 (internal quotation marks and citations omitted).
                                  A. Wire Fraud
          First, we conclude the seven wire-fraud counts are sufficiently
   supported by the evidence.
          Federal law makes it a crime to use interstate wire communications to
   carry out a “scheme or artifice to defraud, or for obtaining money or property
   by means of false or fraudulent pretenses, representations, or promises.” 18
   U.S.C. § 1343. To establish a violation of this statute, the Government must
   prove: “(1) a scheme to defraud exists, (2) the defendant used wire
   communications in interstate or foreign commerce to further that scheme,
   and (3) the defendant had specific intent to defraud.” United States v. del
   Carpio Frescas, 932 F.3d 324, 329 (5th Cir. 2019).
          Davis makes four arguments to support his contention that the
   evidence was insufficient. Each is unavailing.




                                         6
Case: 21-10996      Document: 00516545277           Page: 7     Date Filed: 11/15/2022




                                     No. 21-10996


          First, Davis argues that neither he nor anyone working for Retail
   Ready was involved in making the seven wires; rather, they were made by the
   U.S. Treasury at the request of a VA employee. This misunderstands the
   elements of wire fraud. The evidence need not show that Davis personally
   transferred the funds from the VA into Retail Ready’s bank accounts. It need
   show only that he “transmit[ted] or cause[d] to be transmitted” the relevant
   communications. 18 U.S.C. § 1343; see United States v. Johnson, 700 F.2d 163,
   177 (5th Cir. 1983) (“It is not necessary to find that Johnson placed the calls
   himself in order to find that he ‘caused them to be placed.’” (quoting Pereira
   v. United States, 347 U.S. 1 (1954)).
          Second, Davis argues the Government failed to prove facts alleged in
   the indictment because there was no evidence of Davis’s conduct on the
   specific dates of the wires. However, the Government was not required to
   prove that Davis did something on those precise dates. Its theory was that
   Davis caused all the transfers to go through as a result of his initial deceptions
   in the VA-approval process and the continual enrollment of veterans in the
   program.
          Third, Davis argues there was no evidence of a “scheme to defraud”
   because he lied only about “ancillary matters” and not about Retail Ready’s
   services. See, e.g., United States v. Takhalov, 827 F.3d 1307, 1313 (11th Cir.
   2016) (a “scheme to defraud” under § 1343 refers only to “lies about the
   nature of the bargain itself”). Davis adds that a “scheme to defraud”
   encompasses lying to take away someone’s property but not to obtain a
   government license. Cf. Cleveland v. United States, 531 U.S. 12, 19–20 (2000)
   (a “scheme to defraud” under § 1341 does not reach fraud in getting a
   government license because “such a license is not ‘property’ in the
   government regulator’s hands”). These arguments are mistaken. The
   evidence showed Davis’s misrepresentations to the VA induced the agency
   to pay millions in GI-Bill benefits to a school ineligible to receive them. The



                                           7
Case: 21-10996     Document: 00516545277           Page: 8    Date Filed: 11/15/2022




                                    No. 21-10996


   falsehoods went to the “nature of the bargain” (whether the school was
   eligible for benefits) and defrauded the government of money, not a license.
   Cf. Kelly v. United States, 140 S. Ct. 1565, 1572–74 (2020) (contrasting “a
   scheme to alter [the government’s] . . . regulatory choice” with a scheme “to
   take the government’s property”).
          Fourth, Davis argues that the specific intent requirement was not
   satisfied since the Government presented no evidence of any intent to
   defraud in 2016 or 2017, which is when the seven wire transfers occurred. We
   disagree. The Government presented evidence that Davis “lied to [his]
   accountant,” and lied about satisfying the two-year requirement—a
   requirement he knew was essential for TVC approval based on his previous
   company’s denial on that basis and warnings listed on the TVC’s application
   form. Davis’s insistence that this only establishes a culpable intent at one
   point in time, and not years later when the wires occurred, is inapt because
   his lies led to an ongoing receipt of funds to which he was not entitled. See
   United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014) (distinguishing
   “one-shot” operations from “ongoing ventures”).
          In sum, Davis fails to show that the evidence was insufficient to allow
   a rational jury to convict him on the wire-fraud counts.
                              B. Money Laundering
          The evidence similarly supported Davis’s conviction on the money-
   laundering counts.
          Federal law makes it a crime to “knowingly engage[] or attempt[] to
   engage in a monetary transaction in criminally derived property of a value
   greater than $10,000 and [sic] is derived from specified unlawful activity.”
   18 U.S.C. § 1957(a); see also id. § 1957(d). This requires proving three
   elements: “(1) property valued at more than $10,000 that was derived from
   a specified unlawful activity, (2) the defendant’s engagement in a financial




                                         8
Case: 21-10996        Document: 00516545277             Page: 9      Date Filed: 11/15/2022




                                        No. 21-10996


   transaction with the property, and (3) the defendant’s knowledge that the
   property was derived from unlawful activity.” United States v. Moparty, 11
   F.4th 280, 298 (5th Cir. 2021).
           Davis does not contest that the four transactions comprising the
   money-laundering charges occurred—that is, that he purchased the luxury
   house and the three luxury cars. Rather, Davis contests only the first and
   third elements, arguing that the evidence was insufficient to establish that at
   least $10,000 of each of those transactions was derived from unlawful
   activity, and also insufficient to establish his knowledge that the property was
   criminally derived.
           We first consider Davis’s argument that no evidence connected the
   seven wire-fraud charges to the four transactions. Davis observes that six of
   the seven wires mentioned in the indictment occurred before the four money-
   laundering transactions and that those six wires amounted to $113,352.10. 3
   He relies on the “clean-funds-out-first rule,” which provides that “where an
   account contains clean funds sufficient to cover a withdrawal, the
   Government [cannot] prove beyond a reasonable doubt that the withdrawal
   contained dirty money.” United States v. Evans, 892 F.3d 692, 708 (5th Cir.
   2018) (quoting United States v. Loe, 248 F.3d 449, 467 (5th Cir. 2001)).
   Because there were thousands of deposits into Retail Ready’s accounts
   totaling millions of dollars beyond the seven specifically alleged fraudulent
   wires, Davis contends he should have been acquitted since he could have paid
   for the home and the three cars with clean funds. 4



           3
            The seventh wire occurred after the money-laundering transactions, and so the
   funds used in those transactions could not have derived from that seventh wire.
           4
             Davis also argues that, in any event, relying on uncharged acts of wire fraud
   constitutes an unconstitutional constructive amendment of the indictment. We disagree.
   The statute “does not require the indictment to specify which unlawful activity generated




                                              9
Case: 21-10996        Document: 00516545277              Page: 10       Date Filed: 11/15/2022




                                          No. 21-10996


           We disagree. To begin with, Tracy Clark-Ross, a forensic auditor at
   the VA, testified that the deposits into Davis’s bank accounts amounted to
   $72.2 million in VA funds and $366,000 in other deposits. The total of the
   money-laundering transactions—$3.2 million—far exceeded the $366,000
   in clean funds, and so sufficient evidence showed that Davis necessarily
   relied on tainted funds to make these purchases. This is illustrated by our
   discussion of the “clean-funds-out-first-rule” in Evans. Addressing a
   situation where “a defendant makes several withdrawals, each individually
   for less than the clean-fund total in his account,” Evans explained:
           Viewed individually, a particular withdrawal would only use
           clean money, even though in aggregate the defendant would
           have had to dip into tainted funds. To cope with this problem,
           we aggregate the transactions—when the aggregate amount
           withdrawn from the account exceeds the clean funds,
           individual withdrawals may be said to be of tainted money,
           even if a particular withdrawal was less than the amount of
           clean money in the account.
   Id. at 708–09 (cleaned up). As Evans shows, because $3.2 million exceeds
   $366,000 in clean money, Davis’s conviction stands.
           We next consider Davis’s argument that no evidence suggests he was
   aware of any crime at the time of the four transactions. We again disagree.
   The knowledge element of money laundering “requires that the defendant
   know that the property in question is ‘criminally derived,’ although it does



   the funds in question.” Loe, 248 F.3d at 468. Rather, “‘[n]othing more need be alleged’
   than that the laundered money was the proceeds of wire fraud in violation of § 1343.”
   United States v. Caldwell, 302 F.3d 399, 413 (5th Cir. 2002) (quoting United States v. Smith,
   44 F.3d 1259, 1265 (4th Cir. 1995)). The Government was thus free to pursue seven specific
   wire-fraud charges, while nevertheless insisting on the existence of a broader fraudulent
   scheme, involving a plethora of fraudulent wires, from which funds were derived for the
   four money-laundering charges.




                                                10
Case: 21-10996     Document: 00516545277            Page: 11    Date Filed: 11/15/2022




                                     No. 21-10996


   not require knowledge that the property was derived from ‘specified
   unlawful activity.’” United States v. Pettigrew, 77 F.3d 1500, 1513 (5th Cir.
   1996). And “criminally derived property” is defined as “any property
   constituting, or derived from, proceeds obtained from a criminal offense.” 18
   U.S.C. § 1957(f)(2). Once more, given that all of the VA funds sent to Retail
   Ready constituted the proceeds of criminal offenses, sufficient evidence
   supports Davis’s knowing those funds were criminally derived. For example,
   the statements in his journal that “more lying is in order” and that “[he] lied
   to the accountant,” support the proposition that Davis knew he was
   acquiring his VA approval through fraud.
          In sum, Davis fails to show the evidence was insufficient to allow a
   rational jury to convict him on the money-laundering counts.
               III. Indictment and Bill of Particulars
          Davis also argues that the indictment was faulty and that the district
   court should have ordered a bill of particulars.
          “We review de novo a district court’s denial of a motion to dismiss
   the indictment, including any underlying constitutional claims.” United
   States v. Cordova-Soto, 804 F.3d 714, 718 (5th Cir. 2015). We review the
   denial of a bill of particulars for abuse of discretion. See United States v.
   Lavergne, 805 F.2d 517, 520 (5th Cir. 1986) (“Demonstrating reversible error
   in the denial of such a motion is a heavy burden: ‘The denial of a bill of
   particulars is within the sound discretion of the trial judge.’” (quoting United
   States v. Montemayor, 703 F.2d 109, 117 (5th Cir. 1983))).
          For an indictment to be sufficient, it must “(1) contain[] the elements
   of the offense charged; (2) fairly inform[] the defendant of the charges he
   must prepare to meet; and (3) enable[] a defendant to plead an acquittal or a
   conviction in bar to future prosecutions for the same offense.” United States
   v. Moody, 923 F.2d 341, 351 (5th Cir. 1991). These requirements “stem[]




                                          11
Case: 21-10996     Document: 00516545277            Page: 12    Date Filed: 11/15/2022




                                     No. 21-10996


   directly from one of the central purposes of an indictment: to ensure that the
   grand jury finds probable cause that the defendant has committed each
   element of the offense, hence justifying a trial, as required by the Fifth
   Amendment.” United States v. Cabrera-Teran, 168 F.3d 141, 143 (5th Cir.
   1999). Accordingly, an indictment must be “a plain, concise, and definite
   written statement of the essential facts constituting the offense charged.”
   Fed. R. Crim. P. 7(c)(1).
          A bill of particulars is designed “to apprise the defendant of the charge
   against him with sufficient precision to enable him to prepare his defense.”
   Montemayor, 703 F.2d at 117. But “[i]t is not designed to compel the
   government to detailed exposition of its evidence or to explain the legal
   theories upon which it intends to rely at trial.” United States v. Burgin, 621
   F.2d 1352, 1359 (5th Cir. 1980). After all, “[a] defendant possesses no right
   to a bill of particulars.” Id. at 1358. As such, in reviewing the denial of a bill
   of particulars, we “can reverse only when it is established that defendant was
   actually surprised at trial and therefore was prejudiced in his substantial
   rights.” Montemayor, 703 F.2d at 117.
          The money-laundering counts of the superseding indictment alleged
   that four transactions involved property “derived from a specified unlawful
   activity, namely wire fraud.” Davis argues that because the superseding
   indictment failed to identify the purported acts constituting wire fraud, it was
   faulty and rendered Davis unable to prepare an adequate defense.
   Specifically, the superseding indictment identified only seven acts of wire
   fraud that together amounted to $131,405.20. But the money-laundering
   charges involved transactions totaling millions of dollars. So, Davis argues
   that there must be a slew of unidentified crimes underlying the money-
   laundering charges. Because these were unspecified, Davis argues the
   superseding indictment was constitutionally deficient.




                                          12
Case: 21-10996      Document: 00516545277            Page: 13    Date Filed: 11/15/2022




                                      No. 21-10996


          We disagree. The superseding indictment amply set forth the alleged
   scheme to defraud the VA and Retail Ready students. It alleged that Davis
   lied to his accountant, causing the accountant to prepare false and misleading
   financial statements that were then submitted to the TWC; that Davis lied
   about the existence of pending criminal or civil charges; that Davis lied about
   Retail Ready’s continuous operation for two years; and that Davis lied once
   more with false financial statements submitted to the TVC. The superseding
   indictment then went on to allege that these misrepresentations induced the
   VA to approve Retail Ready to begin accepting GI-Bill payments and that
   Davis concealed the fraudulently obtained VA approval from Retail Ready’s
   students. It then alleged four transactions involving money that derived from
   funds obtained from this scheme.
          The indictment thus provided Davis adequate notice about the
   underlying wire fraud that served as the basis for the money-laundering
   charges. Although the indictment only alleged seven specific acts of wire
   fraud, it is clear from the indictment, read as a whole, that the Government
   was alleging that Retail Ready was categorically ineligible to receive GI-Bill
   funding. As such, all GI-Bill payments to the school would have represented
   unlawfully acquired funds. See Loe, 248 F.3d at 468 (explaining that the
   money-laundering statute “does not require the indictment to specify which
   unlawful activity generated the funds in question”). Davis responds that
   “the word ‘ineligible’ appears zero times in the Indictment.” That is beside
   the point. What matters is whether the nature of the criminal charges was
   evident. The indictment made that plain for anyone to see.
          Accordingly, we conclude that the indictment was not faulty and the
   district court did not err in declining to order a bill of particulars.




                                           13
Case: 21-10996        Document: 00516545277               Page: 14       Date Filed: 11/15/2022




                                          No. 21-10996


                                IV. Jury Instructions
           Davis next challenges the jury instructions, arguing that (1) the wire-
   fraud instruction was an impermissible constructive amendment of the
   indictment, and (2) the money-laundering instruction was erroneous.
               A. Wire-Fraud Instruction and Constructive Amendment
           “This Court reviews a constructive amendment claim de novo.”
   United States v. Bennett, 874 F.3d 236, 256 (5th Cir. 2017). “We scrutinize
   any difference between an indictment and a jury instruction and will reverse
   only if that difference allows the defendant to be convicted of a separate crime
   from the one for which he was indicted.” Ibid. (quoting United States v. Jara-
   Favela, 686 F.3d 289, 300 (5th Cir. 2012)). 5
           The Fifth Amendment guarantees criminal defendants a right to
   “indictment of a Grand Jury.” U.S. Const. amend. V; see, e.g., United
   States v. Griffin, 800 F.3d 198, 202 (5th Cir. 2015) (“[A]fter an indictment
   has been returned its charges may not be broadened through amendment
   except by the grand jury itself.” (quoting Stirone v. United States, 361 U.S.
   212, 215–16 (1960))). From this it follows that constructive amendments,
   which “occur[] when the court ‘permits the defendant to be convicted upon
   a factual basis that effectively modifies an essential element of the offense
   charged’ or upon ‘a materially different theory or set of facts than that which
   [the defendant] was charged,’” are impermissible. United States v. Nanda,
   867 F.3d 522, 529 (5th Cir. 2017) (citations omitted).



           5
             The Government contends that we should apply plain-error review because Davis
   did not preserve this objection to the indictment. See United States v. Daniels, 252 F.3d 411,
   414 n.8 (5th Cir. 2001). We disagree and analyze the issue de novo. At trial, Davis’s counsel
   argued that “the phrase ‘at least one of’ needs to be struck.” The district court understood
   the objection, overruled it, and even acknowledged that the issue could be raised on appeal.




                                                14
Case: 21-10996      Document: 00516545277             Page: 15     Date Filed: 11/15/2022




                                       No. 21-10996


          Davis’s argument relies on a slight difference in wording between the
   indictment and the jury instructions. He observes that the superseding
   indictment alleged that he “made a series of misrepresentations to
   fraudulently obtain VA approval for Retail Ready and to fraudulently induce
   veterans to enroll as students at Retail Ready.” By contrast, the jury
   instructions state that the scheme to defraud must have “employed at least
   one of the following false material representations, false material pretenses, or
   false material promises as part of the scheme.” Davis argues that by allowing
   him to be convicted for a scheme involving only one misrepresentation
   instead of a “series of misrepresentations,” the district court impermissibly
   broadened the grounds on which he could be convicted. Davis also contends
   that a subsequent jury instruction—which stated that the Government must
   have proved a scheme that “was substantially the same as the one alleged in
   the superseding indictment”—was insufficient to cure the erroneous
   instruction. 6
          Davis’s arguments are unavailing. Fundamentally, Davis’s complaint
   is “not that the indictment failed to charge the offense for which he was
   convicted, but that the indictment charged more than was necessary.” United
   States v. Miller, 471 U.S. 130, 140 (1985). Whereas wire fraud only requires a
   single misrepresentation, the indictment referred to a “series of
   misrepresentations”—more than what was necessary to convict. But “the
   right to a grand jury is not normally violated by the fact that the indictment
   alleges more crimes or other means of committing the same crime.” Id. at
   136. Thus, the Government could have chosen to prove its case by relying on



          6
             Davis also briefly argues that the jury instruction eliminated the unanimity
   requirement. But “the jury is not required to agree on the means—the specific false
   statement—[the defendant] used to carry out [his] fraudulent scheme.” Nanda, 867 F.3d
   at 529 (quoting United States v. LaPlante, 714 F.3d 641, 647 (1st Cir. 2013)).




                                            15
Case: 21-10996     Document: 00516545277            Page: 16   Date Filed: 11/15/2022




                                     No. 21-10996


   any of the means described in the indictment. And, in fact, the jury
   instructions still referred to all the same misrepresentations alleged in the
   indictment.
                         B. Money-Laundering Instruction
          Davis next challenges the jury instructions on money laundering. We
   review this challenge for abuse of discretion. See United States v. Daniels, 247
   F.3d 598, 601 (5th Cir. 2001). A trial judge has “substantial latitude in
   tailoring his instructions as long as they fairly and adequately cover the issues
   presented in a case.” United States v. Hunt, 794 F.2d 1095, 1097 (5th Cir.
   1986) (citation omitted).
          Davis argues the district court should have identified the crimes that
   the jury had to find were the source of the “criminally derived property.”
   Instead, the court instructed the jury “that criminally derived property was
   derived from the wire fraud scheme described on pages 7–12 of these
   instructions.” This “scheme,” Davis suggests, refers not to a specific
   instance of wire fraud or other criminal act, but merely to an idea. And this
   fact, Davis contends, allowed the prosecution to escape the burden of proving
   thousands of instances of wire fraud.
          This argument fails for the same reasons as Davis’s previous
   argument that the money-laundering counts were limited by the seven
   specific wires charged in the indictment. See supra 13–14. The instruction
   that the funds used in the money-laundering transactions must be “derived
   from the wire fraud scheme” refers to the same premise that Retail Ready
   was categorically ineligible to receive VA funds and that it only received them
   as a result of Davis’s misrepresentations. As before, the money-laundering
   statute “does not require the indictment to specify which unlawful activity
   generated the funds in question.” Loe, 248 F.3d at 468. Rather, it “merely




                                           16
Case: 21-10996     Document: 00516545277           Page: 17   Date Filed: 11/15/2022




                                    No. 21-10996


   requires money to be derived from a particular set of federal crimes.” Ibid.
   We therefore reject Davis’s challenge to the money-laundering instruction.
                   V. Tracy Clark-Ross’s Testimony
          Davis also contends the district court erred by admitting expert
   testimony from Tracy Clark-Ross, a forensic auditor at the VA. We disagree.
          Davis preserved his objection to Clark-Ross’s testimony, so we review
   for abuse of discretion, subject to a harmless-error analysis. United States v.
   Demmitt, 706 F.3d 665, 670 (5th Cir. 2013). Under Federal Rule of Evidence
   701, a lay witness’s testimony is limited to only those opinions or inferences
   that are “(a) rationally based on the witness’s perception; (b) helpful to
   clearly understanding the witness’s testimony or to determining a fact in
   issue; and (c) not based on scientific, technical, or other specialized
   knowledge within the scope of Rule 702.” Fed. R. Evid. 701. Whereas
   “expert testimony results from a process of reasoning which can be mastered
   only by specialists in the field,” “lay testimony results from a process of
   reasoning familiar in everyday life.” Fed. R. Evid. 701 advisory
   committee’s note to 2000 amendment.
          First, some background on Clark-Ross’s testimony. Clark-Ross is a
   forensic auditor with the VA. Her job includes tracing assets and following
   the flow of funds. In this capacity, she reviewed thousands of pages of Davis’s
   and Retail Ready’s bank records. Through a careful review of those records
   and a process of addition and subtraction, Clark-Ross determined Davis’s
   accounts included over $72 million in VA funds and $366,000 in non-VA
   funds. A chart summarizing the flow of funds from the VA to Davis to the
   four alleged money-laundering purchases came into evidence during Clark-
   Ross’s testimony. She also testified that based on the amount of non-VA
   money in the bank accounts, those four transactions could not have occurred
   without using the VA-derived money.




                                         17
Case: 21-10996     Document: 00516545277           Page: 18   Date Filed: 11/15/2022




                                    No. 21-10996


          Davis argues that this was improperly admitted expert testimony. He
   challenges the admission of the chart, arguing the sums it depicts are based
   on mathematical calculations that are expert in nature. He also challenges the
   district court’s allowing Clark-Ross to describe her process of adding up the
   funds through a hypothetical, rather than going through the thousands of
   transactions one-by-one at trial. Because this testimony was expert in nature,
   Davis contends, the jury should have been able to evaluate Clark-Ross’s
   qualifications and reliability, as well as the factual basis for her testimony.
   And because Clark-Ross was the only such tracing witness, Davis asserts that
   improperly admitting her testimony was not harmless.
          We disagree. All of Clark-Ross’s testimony relied on basic math. She
   looked at bank records to calculate $72 million in VA funds and $366,000 in
   non-VA funds. She then relied on simple but tedious calculations to
   determine that the four purchases (amounting to $3.2 million) exceeded the
   amount of clean funds in Davis’s accounts ($366,000). To be sure, the volume
   of the math required was large. But nothing about that process—reviewing
   the records and engaging in addition and subtraction—suggests it can be
   mastered only by specialists in the field with particularized expertise. See
   Ryan Dev. Co., L.C. v. Ind. Lumbermens Mut. Ins. Co., 711 F.3d 1165, 1170
   (10th Cir. 2013) (upholding admission of accountants’ testimony that relied
   on “basic arithmetic, personal experience, and no outside expert reports in
   calculating lost income and other claims for coverage”); United States v.
   Shaw, 891 F.3d 441, 454 (3d Cir. 2018) (“His testimony was based on
   subtraction, not ‘scientific, technical, or other specialized knowledge within
   the scope of Rule 702’”). Consequently, Rule 701(c) was not violated.
   Moreover, because her review of the records saved the court and jury copious
   time, Clark-Ross’s testimony was helpful to the trier-of-fact, satisfying Rule
   701(b). See United States v. Georgiou, 777 F.3d 125, 143–44 (3d Cir. 2015)
   (upholding admission of lay testimony that included summaries of




                                         18
Case: 21-10996     Document: 00516545277           Page: 19   Date Filed: 11/15/2022




                                    No. 21-10996


   voluminous records). We therefore reject Davis’s argument that Clark-
   Ross’s testimony was improperly admitted.
                                VI. Sentencing
          Davis also contests his sentence, which has three elements: a
   restitution order, a prison sentence, and a forfeiture order. We affirm the
   district court with respect to the first two elements but vacate and remand
   the forfeiture order for further consideration.
                                   A. Restitution
          We review restitution orders for abuse of discretion and fact findings
   for clear error. United States v. Barnes, 979 F.3d 283, 313 (5th Cir. 2020). “A
   factual finding is clearly erroneous only if based on the record as a whole, we
   are left with the definite and firm conviction that a mistake has been
   committed.” United States v. Sharma, 703 F.3d 318, 322 (5th Cir. 2012)
   (quotation marks omitted).
          The district court adopted the PSR’s proposal that the VA be paid
   $65,200,000 in restitution. See generally 18 U.S.C. § 3663A(a)(1), (a)(2),
   (c)(1) (mandating restitution for certain crimes). Davis objects to this amount
   for three reasons. First, because Retail Ready actually provided services
   (HVAC training) to veterans at the price the VA agreed to pay, the district
   court’s awarding as restitution the gross amount the VA paid—without any
   consideration of services rendered—was erroneous. Second, as a result of
   this restitution award, the VA receives an impermissible windfall; the VA
   discharged its obligation to pay for student-veterans’ education but would
   now be getting that money back. Third, evidence of Davis’s causing the loss
   is lacking because the seven wire fraud convictions involved a total of
   $131,405.20, not $65,200,000.




                                         19
Case: 21-10996       Document: 00516545277          Page: 20    Date Filed: 11/15/2022




                                     No. 21-10996


          Each of these arguments is meritless. First, Davis’s focus on the
   services he provided to Retail Ready students is misplaced. “Restitution is
   remedial in nature; its goal is to make the victim whole.” United States v.
   Sanjar, 853 F.3d 190, 215 (5th Cir. 2017); see also United States v. Williams,
   712 F. App’x 376, 383 (5th Cir. 2017). Thus, we consider “the victims’ loss,”
   not the gross gain by the defendant. United States v. Klein, 543 F.3d 206, 215
   (5th Cir. 2008). In cases involving “government benefits,” like this one,
   “loss shall be considered to be not less than the value of the benefits obtained
   by unintended recipients or diverted to unintended uses, as the case may be.”
   U.S.S.G. § 2B1.1, cmt. (n. 3(F)(ii)). This means that a defendant is entitled
   to a credit for the fair market value of services rendered if he shows the
   benefits program would have paid for the services had he not fraudulently
   billed them. See United States v. Mahmood, 820 F.3d 177, 193 (5th Cir. 2016)
   (citing Klein, 543 F.3d at 213–14); see also U.S.S.G. § 2B1.1, cmt. (n. 3(E)(i)).
   But where the benefits program would not have paid for the services absent
   the fraud, the defendant is entitled to no such credit. See Mahmood, 820 F.3d
   at 193–94 (citing United States v. Jones, 664 F.3d 966, 984 (5th Cir. 2011);
   United States v. Echols, 574 F. App’x 350, 360–61 (5th Cir. 2014)
   (unpublished)).    Davis    fraudulently    misrepresented     Retail   Ready’s
   compliance with statutory requirements and billed the VA for the HVAC
   training his school provided. Thus, the VA was the victim of Davis’s scheme.
   See Mahmood, 820 F.3d at 193 (determining the government program was
   “the victim of the [defendant’s] fraud”); Jones, 664 F.3d at 984 (“Here, the
   Appellants were convicted of defrauding the government . . . therefore, the
   government is the relevant victim[.]”). So, regardless of any educational
   benefit Retail Ready’s students might have received, the VA itself, as the
   victim, would not have paid for anything absent Davis’s fraudulent
   misrepresentations. See Jones, 664 F.3d at 984.




                                          20
Case: 21-10996     Document: 00516545277            Page: 21    Date Filed: 11/15/2022




                                     No. 21-10996


          Davis’s other arguments are also unavailing. His windfall argument
   refers to cases teaching merely that a court cannot “award a windfall greater
   than the victim’s actual loss.” United States v. De Leon, 728 F.3d 500, 506
   (5th Cir. 2013) (citing United States v. Beydoun, 469 F.3d 102, 107–08 (5th
   Cir. 2006)). As already explained, Davis overlooks that the Government was
   the victim, and its actual loss was the $65.2 million it was fraudulently
   induced to pay. There was no “windfall.” As for Davis’s focus on the seven
   specifically charged wire transfers, we have already explained why this is
   mistaken: the broader scheme—not just the specific wires—is itself an
   element of the offense, and sufficient evidence showed Davis is responsible
   for that scheme.
          Accordingly, the district court did not err in its restitution
   determinations.
                                  B. Imprisonment
          Davis next contests his 235-month sentence of imprisonment.
          “Though we review a sentence for abuse of discretion, we review the
   district court’s application of the guidelines de novo and its findings of fact at
   sentencing for clear error.” Klein, 543 F.3d at 213 (citation omitted). “The
   district court’s loss calculation is generally a factual finding that we review
   for clear error.” Mahmood, 820 F.3d at 192. We review the sentence’s
   substantive reasonableness for abuse of discretion. Gall v. United States, 552
   U.S. 38, 46–51 (2007).
          Davis’s 235-month sentence falls at the bottom of the 235–293 month
   range calculated by the district court. Relying on the Sentencing Guidelines,
   the court calculated Davis’s total offense level as 38. Davis does not contest
   the 7-point increase for wire fraud nor the 1-point increase for money
   laundering. Rather, he challenges the findings underlying the 24-point
   increase, specifically: the court’s “loss” determination; the 1-point increase




                                          21
Case: 21-10996     Document: 00516545277           Page: 22   Date Filed: 11/15/2022




                                    No. 21-10996


   for mass marketing; the 2-point increase for sophisticated means; and the 2-
   point increase for obstruction of justice. Based on all this, Davis claims his
   total offense level should have been 8 and his imprisonment range 0–6
   months, rendering his 235-month sentence substantively unreasonable.
          We first consider Davis’s complaints about the “loss” calculation.
   The PSR calculated the “intended loss” at $72,200,000 and the “actual
   loss” (the intended loss, minus amounts refunded to the VA) at
   $65,200,000. Davis raises four objections. First, the gain to Retail Ready
   should not be considered as the loss to the VA. Second, Davis improperly
   received no credit for services rendered to offset any loss. Third, Davis did
   not intend the loss of $72,200,000, and the 2014 misrepresentations are
   insufficient to prove otherwise. Fourth, no evidence of “actual loss” was
   presented.
          Davis is mistaken for the same reason that his challenges to the
   restitution calculation were mistaken. Specifically, “the correct loss
   calculation is ‘the difference between the amount the defendant actually
   received and the amount he would have received absent the fraud.’” United
   States v. Nelson, 732 F.3d 504, 521 (5th Cir. 2013) (quoting United States v.
   Harms, 442 F.3d 367, 380 (5th Cir. 2006)). Again, because the VA itself—
   and not the student-veterans—was the victim of the fraud and would not
   have paid anything absent Davis’s misrepresentations, the correct
   calculation is the amount Davis actually received ($72,200,000 less the
   amount refunded, or $65,200,000) minus the amount he would have
   received ($0). See Sharma, 703 F.3d at 325. The district court’s loss
   determination was correct.
          We next consider the mass-marketing enhancement. Davis argues
   that the relevant inquiry is whether the fraud was committed through mass-
   marketing, and not whether mass-marketing occurred at the same time as the




                                        22
Case: 21-10996     Document: 00516545277           Page: 23   Date Filed: 11/15/2022




                                    No. 21-10996


   fraud. He observes that this enhancement applies only “if the offense” “was
   committed through mass-marketing.” U.S.S.G. § 2B1.1(b)(2). He also notes
   that only criminal conduct can serve as a basis for sentencing and “the ‘mass
   marketing’ allegation appears to be based on the contention that RRCC
   advertised online.”
          These arguments find no support in our caselaw. To the contrary, we
   have repeatedly affirmed mass-marketing enhancements in cases where, as
   here, the victim was a government agency and the agency’s beneficiaries
   were the targets of a mass-marketing campaign. E.g., United States v.
   Mauskar, 557 F.3d 219, 233 (5th Cir. 2009). We have rejected the argument
   “that a mass marketing enhancement should not apply because [the
   defendant’s] mass marketing efforts were not directed at the victims of the
   crime” where the victim was a benefits program. United States v. Isiwele, 635
   F.3d 196, 204 (5th Cir. 2011); see also United States v. Valdez, 726 F.3d 684,
   694 (5th Cir. 2013) (noting the argument that “the enhancement does not
   apply where the mass-marketing is not targeted at the specific victims of the
   fraud” is “foreclosed by circuit precedent”).
          We     next    consider   the    sophisticated-means    enhancement.
   “Sophisticated means” is defined as “especially complex or especially
   intricate offense conduct pertaining to the execution or concealment of an
   offense.” U.S.S.G. § 2B1.1 Application Note 9(B). Davis argues that
   “fail[ing] to follow GAAP when submitting financial statements, chang[ing]
   buildings during the approval process (which was disclosed), and . . . not
   understand[ing] that moving business operations from one entity to another
   is not the same as filing a corporate name change” do not constitute
   “especially complex” or “especially intricate” means. This argument is
   premised on the idea that Davis committed mere unintentional oversights.
   But the district court found Davis’s actions to be more akin to intentional




                                          23
Case: 21-10996     Document: 00516545277            Page: 24   Date Filed: 11/15/2022




                                     No. 21-10996


   efforts to conceal. Davis does not explain why the district court clearly erred
   in these findings and so we will not disturb them.
          Next, we consider the obstruction-of-justice enhancement. Davis
   changed the title on his house and the title on a car after it had been seized.
   He argues that in making these changes he did not mean to obstruct justice.
   Rather, he argues he changed the house title to obtain a loan and changed the
   car title so that the car’s true owner could file a civil forfeiture claim. The
   district court found otherwise. The court inferred that the title changes
   represented an attempt to evade forfeiture—an inference supported by the
   timing of the title transfers, and Davis’s previous contemplation of similarly
   deceptive transfers. Once more, Davis has not shown these findings are
   clearly erroneous.
          Finally, Davis argues his sentence was substantively unreasonable.
   We disagree. We have already rejected Davis’s arguments concerning his
   sentencing enhancements. This means that Davis was sentenced within the
   appropriate range—and at the bottom end, no less. We therefore find no
   error. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009) (“This
   court applies a rebuttable presumption of reasonableness to a properly
   calculated, within-guidelines sentence.”).
                                   C. Forfeiture
          Finally, Davis argues the district court improperly ordered him to
   forfeit $72 million in “proceeds” from the wire fraud. We agree with Davis
   that the district court applied the wrong definition of “proceeds.” See 18
   U.S.C. § 981(a)(2). We must therefore vacate the forfeiture order and
   remand for further proceedings.
          Under 18 U.S.C. § 981(a)(1)(C), “[a]ny property . . . which
   constitutes or is derived from proceeds traceable” to numerous crimes,




                                         24
Case: 21-10996       Document: 00516545277              Page: 25       Date Filed: 11/15/2022




                                         No. 21-10996


   including wire fraud, is subject to forfeiture. 7 The statute defines “proceeds”
   in two ways. Id. § 981(a)(2). If a case involves “illegal goods, illegal services,
   [or] unlawful activities,” then “proceeds” means:
           property of any kind obtained directly or indirectly, as the
           result of the commission of the offense giving rise to forfeiture,
           and any property traceable thereto, and is not limited to the net
           gain or profit realized from the offense.
   § 981(a)(2)(A). 8 But if a case involves “lawful goods or lawful services that
   are sold or provided in an illegal manner,” then “proceeds” means:
           the amount of money acquired through the illegal transactions
           resulting in the forfeiture, less the direct costs incurred in
           providing the goods or services.
   § 981(a)(2)(B). The district court applied the first definition, meaning Davis
   had to forfeit $72 million in tuition payments from the VA without deducting
   any of his costs in running Retail Ready.
           On appeal, Davis argues for the second definition of “proceeds,”
   because he provided “lawful services” (HVAC training) in an “illegal
   manner.” § 981(a)(2)(B). That would let him subtract the “direct costs” of
   running Retail Ready. Ibid. In response, the Government argues for the first
   definition, emphasizing § 981(a)(2)(A) applies to “unlawful activities.” Its
   argument is: (1) Davis’s relevant conduct was not operating the school, but
   committing wire fraud; and (2) because wire fraud is an “unlawful activity,”
   the first definition applies. The district court agreed with the Government,


           7
             The Seventh Circuit has helpfully traced the byzantine statutory cross-references
   that link the civil forfeiture statute to the proceeds of wire fraud. See United States v.
   Balsiger, 910 F.3d 942, 956–57 (7th Cir. 2018) (citing 18 U.S.C. § 981(a)(1)(C); 18 U.S.C.
   § 1956(c)(7); 18 U.S.C. § 1961(1); 18 U.S.C. § 1343; 28 U.S.C. § 2461(c)).
           8
             This definition of “proceeds” also applies to cases involving “telemarketing and
   health care fraud schemes.” Ibid.




                                               25
Case: 21-10996     Document: 00516545277           Page: 26   Date Filed: 11/15/2022




                                    No. 21-10996


   relying on a First Circuit case, United States v. George, 886 F.3d 31 (1st Cir.
   2018), involving embezzlement. The defendant in George argued for the
   second definition on the theory that he provided lawful services (bus
   services) in an illegal manner (by embezzling funds). Id. at 40. Rejecting that
   argument, the First Circuit applied the first definition: “[George’s] crime,”
   the court reasoned, “was not the provision of bus services in an illegal
   manner but, rather, the misappropriation of government resources to his own
   behoof.” Id. at 40.
          We see at least two problems with the district court’s approach. First,
   George does not support applying the first definition of “proceeds” to wire
   fraud. Consider a subsequent First Circuit decision, United States v.
   Carpenter, 941 F.3d 1 (1st Cir. 2019), which applied the second definition to
   wire-fraud proceeds. Id. at 3. Carpenter helpfully distinguished George:
          In [George], we explained that to fall under § 981(a)(2)(B), “the
          crime must involve a good or service that could, hypothetically,
          be provided in a lawful manner,” while activities falling under
          § 981(a)(2)(A) are “inherently unlawful.” [George], 886 F.3d
          at 40. There, we determined that the defendant’s crime,
          embezzling funds from a federally funded organization,
          “[could not] be done lawfully” and so fell under
          § 981(a)(2)(A). Id. (quoting United States v. Bodouva, 853 F.3d
          76, 80 (2d Cir. 2017)).
          By contrast, Carpenter’s conviction arose out of how he
          solicited customers for and made misrepresentations about his
          [26 U.S.C.] § 1031 intermediary company. Advertising and
          running such a business are not “inherently unlawful”
          activities; rather, Benistar provided what could have been a
          “legal service,” but which Carpenter operated in an illegal
          manner by misrepresenting to exchangors how their funds
          would be invested and investing contrary to those
          representations.




                                         26
Case: 21-10996     Document: 00516545277            Page: 27   Date Filed: 11/15/2022




                                     No. 21-10996


   Id. at 7–8 (emphasis added). This reasoning is sound. There are some service-
   based crimes that can never be performed legally. One cannot lawfully make
   a living as a contract killer. See also, e.g., United States v. Bodouva, 853 F.3d
   76, 80 (2d Cir. 2017) (“unlawful activities” under § 981(a)(2)(A) means
   “inherently unlawful activities, like say the sale of foodstamps, or a
   robbery”) (citations omitted) (cleaned up). But there are some services that,
   although provided illegally in one case, could be provided legally in another—
   like operating an HVAC school. See also, e.g., United States v. Nacchio, 573
   F.3d 1062, 1089 (10th Cir. 2009) (insider trading is not an “unlawful
   activity” under § 981(a)(2)(A) because “securities themselves generally are
   lawful”); United States v. Mahaffy, 693 F.3d 113, 138 (2d Cir. 2012) (same).
          Under Carpenter’s reasoning, the second definition applies to Davis.
   There is a world where Davis legitimately operated Retail Ready while
   lawfully receiving tuition payments from the VA. His crime therefore
   involved a “service that could, hypothetically, be provided in a lawful
   manner” (HVAC training) but that was provided in an “illegal manner” (by
   fraudulently obtaining GI-Bill funds to pay students’ tuition). Carpenter, 941
   F.3d at 7 (quoting George, 886 F.3d at 40). By contrast, Davis’s crime did not
   involve property derived from “inherently unlawful” activities, such as
   embezzlement or contract killing. Ibid. (quoting George, 886 F.3d at 40). The
   first definition of proceeds therefore does not apply.
          Second, the district court’s approach would largely wipe the second
   definition of proceeds out of § 981(a)(2). As the Seventh Circuit has
   explained, “calling . . . wire fraud ‘unlawful activity’” under § 981(a)(2)(A)
   “risks rendering § 981(a)(2)(B) superfluous and thus meaningless.” United
   States v. Balsiger, 910 F.3d 942, 957 (7th Cir. 2018); see also Nacchio, 573 F.3d
   1088–89 (similar). All forfeitures under § 981 involve crimes. But “[i]f all
   unlawful conduct falls within subsection (A), it is far from clear what is left
   to fit within subsection (B).” Balsiger, 910 F.3d at 957. We should avoid a



                                          27
Case: 21-10996        Document: 00516545277                Page: 28        Date Filed: 11/15/2022




                                           No. 21-10996


   reading that makes a statute eat itself. See, e.g., Gulf Fishermen’s Ass’n v.
   Nat’l Marine Fisheries Serv., 968 F.3d 454, 464–65 (5th Cir. 2020) (noting
   “anti-surplusage canon” under which courts should “give effect to all of a
   statute’s provisions, so that no part will be inoperative or superfluous, void
   or insignificant”) (citation omitted) (cleaned up). The better reading is the
   one adopted by several other circuits and the one we adopt here: illegally
   provided services that could have “hypothetically” been provided in a “legal
   manner”—like Davis’s operation of the school—implicate the second
   definition of proceeds under § 981(a)(2)(B), under which a defendant may
   deduct “the direct costs incurred in providing the goods or services.” The
   focus of any § 981(a)(2) analysis is the underlying criminal conduct, not the
   crime itself. 9
           That subsection further provides that Davis “shall have the burden of
   proof with respect to the issue of direct costs” and also that those costs “shall
   not include any part of the overhead expenses of the entity providing the
   goods and services, or any part of the income taxes paid by the entity.” Ibid.
   The district court should have the first opportunity to consider those
   matters. We therefore remand for the limited purpose of determining
   whether Davis can prove any offset under the terms of § 981(a)(2)(B).
                                     VII. Conclusion
           The district court’s forfeiture order is VACATED and
   REMANDED for further proceedings consistent with this opinion. In all
   other respects, Davis’s judgment and sentence are AFFIRMED.



           9
              To the extent that any ambiguity remains in applying the definitions of
   “proceeds” in § 981(a)(2), under the rule of lenity, “the tie must go to the defendant.”
   United States v. Santos, 553 U.S. 507, 514 (2008) (plurality op. of Scalia, J.); see also United
   States v. Cooper, 38 F.4th 428, 434 (5th Cir. 2022) (discussing rule of lenity).




                                                 28